FILED
                            NOT FOR PUBLICATION                             JAN 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 10-30044 & 10-30045

               Plaintiff - Appellee,             D.C. Nos. 4:02-cr-00048-SEH
                                                           4:03-cr-00038-SEH
  v.

RANDY JAMES JANGULA,                             MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       In these consolidated cases, Randy James Jangula appeals from the 24-

month sentence imposed following the revocation of his supervised release. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jangula contends that his sentence is substantively unreasonable. In light of

the totality of the circumstances, the district court’s sentence is substantively

reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en

banc). Moreover, the district court did not procedurally err. See id.

      AFFIRMED.




                                            2                           10-30044 & 10-30045